 


109 HR 3134 IH: Federal Real Property Disposal Pilot Program and Management Improvement Act of 2005
U.S. House of Representatives
2005-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3134 
IN THE HOUSE OF REPRESENTATIVES 
 
June 30, 2005 
Mr. Tom Davis of Virginia (for himself and Mr. Nussle) introduced the following bill; which was referred to the Committee on Government Reform 
 
A BILL 
To amend title 40, United States Code, to require the Federal Real Property Council to carry out a pilot program for the expeditious disposal of underutilized Federal real property, and to improve the economy and efficiency of Federal real property. 
 
 
1.Short titleThis Act may be cited as the Federal Real Property Disposal Pilot Program and Management Improvement Act of 2005.  
2.Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title 
Sec. 2. Table of contents 
Title I—Pilot Program for Expedited Disposal of Federal Real Property 
Sec. 101. Federal Real Property Disposal Pilot Program 
Title II—Improvements to Economy and Efficiency of Federal Real Property 
Sec. 201. Improvements to Federal real property management 
Title III—General Provisions 
Sec. 301. Definition of underutilized real property   
IPilot Program for Expedited Disposal of Federal Real Property 
101.Federal Real Property Disposal Pilot Program 
(a)In generalChapter 5 of subtitle I of title 40, United States Code, is amended by adding at the end the following new subchapter:  
 
VIIExpedited Disposal of Real Property 
621.Requirement for pilot program 
(a)In generalThe Federal Real Property Council shall conduct a pilot program, to be known as the Federal Real Property Disposal Pilot Program, under which excess property, surplus property, or underutilized real property shall be disposed of in accordance with this subchapter. 
622.Selection of real properties The Federal Real Property Council shall select at least 10 real properties per year owned by executive agencies for participation in the pilot program.  
623.Expedited disposal requirements 
(a)Requirement to conduct expedited disposals 
(1)In generalUnder the pilot program, the Federal Real Property Council shall direct executive agencies to conduct expedited disposals of the real properties selected pursuant to section 622 of this title. 
(2)Expedited disposal definedFor purposes of the pilot program, an expedited disposal of a real property is a sale of real property for cash that is conducted pursuant to the requirements of section 545 of this title and that is not subject to— 
(A)sections 550 and 553 of this title; or 
(B)section 501 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11411). 
(b)Fair market valueA real property may be sold under the pilot program only if the Federal Government receives not less than 90 percent of the fair market value for the sale, determined in accordance with a method identified by the Council.  
(c)Monetary proceeds; prohibition on transactions other than sales for cashA real property may be sold under the pilot program only if the property will generate monetary proceeds to the Federal Government. A disposal of real property under the pilot program may not include any exchange, trade, transfer, acquisition of like-kind property, or other non-cash transaction as part of the disposal.  
624.Special rules for deposit and use of proceeds from expedited disposals 
(a)Distribution requirementsWith respect to the disposal of a real property under the pilot program, the monetary proceeds from the disposal shall be distributed as follows: 
(1)80 percent shall be deposited into the Treasury as miscellaneous receipts. 
(2)10 percent shall be deposited into an account in the Treasury for use for any program or purpose previously authorized by law by any executive agency determined by the Federal Real Property Council to be affected by the disposal, to remain available until expended without further appropriation or authorization.  
(3)5 percent shall be deposited into an account in the Treasury for use by the Federal Real Property Council to disburse to local taxing jurisdictions affected by the disposal. Funds not disbursed within 90 days after the disposal of the property shall be deposited into the Treasury as miscellaneous receipts. 
(4)5 percent shall be deposited into an account in the Treasury for use by the Federal Real Property Council for such purposes as the Council considers appropriate, including for further study and other costs associated with the disposition of real properties.  
(b)LimitationProceeds from the disposal of a real property under the pilot program shall not be subject to subchapter IV of this chapter.  
625.Administrative provisions 
(a)Use of agency funds for costs of disposalsSubject to subsection (b), an executive agency may use any amounts otherwise available to the agency for paying the costs to the agency of disposing of real property under the pilot program, including the costs of any of the following: 
(1)Site remediation, restoration, or other environmental services. 
(2) Relocation of affected tenants and other occupants. 
(3)Advertising and marketing. 
(4)Community outreach. 
(5)Surveying. 
(6)Appraisal. 
(7)Brokerage. 
(8)Historic preservation services. 
(9)Title insurance. 
(10)Due diligence. 
(11)Document notarization and recording services. 
(12)Prepayment of up to one year’s assessed property taxes. 
(13)Any other costs, whether direct or indirect, associated with the sale of the property. 
(b)Limitation on amount used for costs of disposalsWith respect to the disposal of a real property by an executive agency, the agency may not use amounts, as authorized under subsection (a), for costs associated with the disposal of the property in any amount exceeding 25 percent of the fair market value of the property.  
626.Termination of pilot programThe Federal Real Property Disposal Pilot Program shall terminate 5 years after the date of the enactment of this subchapter.. 
(b)Clerical amendmentThe table of sections at the beginning of chapter 5 of subtitle I of title 40, United States Code, is amended by inserting after the item relating to section 611 the following:  
 
 
Subchapter VII—Expedited Disposal of Real Property 
Sec. 621. Requirement for pilot program 
Sec. 622. Selection of real properties 
Sec. 623. Expedited disposal requirements 
Sec. 624. Special rules for deposit and use of proceeds from expedited disposals 
Sec. 625. Administrative provisions 
Sec. 626. Termination of pilot program . 
IIImprovements to Economy and Efficiency of Federal Real Property 
201.Improvements to Federal real property management 
(a)In generalChapter 5 of subtitle I of title 40, United States Code, is amended by adding at the end the following new subchapter: 
 
VIIIProperty Management Generally 
631.Senior Real Property Officers 
(a)Establishment of agency Senior Real Property OfficerThe head of each agency listed in paragraphs (1) and (2) of section 901(b) of title 31 shall designate among their senior management officials a Senior Real Property Officer. Such officer shall have the education, training, and experience required to administer the necessary functions of the position for the agency concerned.  
(b)Agency asset management plan responsibilitiesThe Senior Real Property Officer of an agency shall develop and implement an agency asset management planning process that meets the form, content, and other requirements established by the Federal Real Property Council established under section 632 of this title. The initial agency asset management plan shall be submitted to the Office of Management and Budget on a date determined by the Director of the Office of Management and Budget. In developing the plan, the Senior Real Property Officer shall— 
(1)identify and categorize all real property owned, leased, or otherwise managed by the agency, including, where applicable, those properties outside the United States in which the lease agreements and arrangements reflect the host country currency or involve alternative lease plans or rental agreements; 
(2)identify and pursue goals, with appropriate deadlines, consistent with and supportive of the agency's asset management plan and measure progress against such goals; and 
(3)identify any other information and pursue any other actions necessary to the appropriate development and implementation of the agency asset management plan. 
(c)Monitoring of assetsThe Senior Real Property Officer of an agency shall be responsible, on an ongoing basis, for monitoring the real property assets of the agency so that agency assets are managed in a manner that is— 
(1)consistent with, and supportive of, the goals and objectives set forth in the agency's overall strategic plan under section 306 of title 5; 
(2)consistent with the real property asset management principles developed by the Federal Real Property Council established under section 632 of this title; and 
(3)reflected in the agency asset management plan.  
(d)Provision of informationThe Senior Real Property Officer of an agency shall, on an annual basis, provide to the Director of the Office of Management and Budget and the Administrator of General Services the following:  
(1)Information that lists and describes real property assets under the jurisdiction, custody, or control of that agency, except for classified information. 
(2)Any other relevant information the Director of the Office of Management and Budget or the Administrator of General Services may request for inclusion in the inventory database established under section 634 of this title. 
632.Federal Real Property Council 
(a)Establishment of CouncilThere shall be a Federal Real Property Council, within the Office of Management and Budget for administrative purposes, to develop guidance for, and facilitate the success of, each agency's asset management plan. The Council shall be composed exclusively of all agency Senior Real Property Officers, the Controller of the Office of Management and Budget, the Administrator of General Services, and any other full-time or permanent part-time Federal officials or employees as deemed necessary by the Chairman of the Council. The Deputy Director for Management of the Office of Management and Budget shall also be a member and shall chair the Council. The Office of Management and Budget shall provide funding and administrative support for the Council, as appropriate. 
(b)Agency asset management plans 
(1)In generalThe Council shall provide guidance to the Senior Real Property Officers in the development and implementation of the agency asset management plans. 
(2)Performance measures The Council shall work with the Administrator of General Services to establish appropriate performance measures to determine the effectiveness of Federal real property management. Such performance measures shall include, but are not limited to, evaluating the costs and benefits involved with disposing of Federal real properties at particular agencies. Specifically, the Council shall consider, as appropriate, the following performance measures: 
(A) The cost and time required to dispose of Federal real property assets and the financial recovery of the Federal investment resulting from the disposal. 
(B) Changes in the amounts of vacant Federal space.  
(C)The enhancement of executive agency productivity through an improved working environment.  
(3)Design of performance measuresThe performance measures shall be designed to enable the heads of executive agencies to track progress in the achievement of Government-wide property management objectives, as well as allow for comparing the performance of executive agencies against industry and other public sector agencies.  
(c)Best practices clearinghouseThe Council shall serve as a clearinghouse for executive agencies for best practices in evaluating actual progress in the implementation of real property enhancements. The Council shall also work in conjunction with the President's Management Council to assist the efforts of the Senior Real Property Officials and the implementation of agency asset management plans. 
(d)FundThe Council may use amounts in the fund referred to in section 624(4) of this title for such purposes as the Council considers appropriate for carrying out its responsibilities.  
(e)MeetingsThe Council shall hold meetings not less often than once a quarter each fiscal year.  
633.Inventory database 
(a)DatabaseThe Administrator of General Services (in this section referred to as the Administrator), in consultation with the Federal Real Property Council, shall establish and maintain a single, comprehensive, and descriptive database of all real property under the custody and control of all executive agencies, other than real property excluded for reasons of national security. The Administrator shall collect from each executive branch agency such descriptive information, except for classified information, as the Administrator considers will best describe the nature, use, and extent of the real property holdings of the Federal Government.  
(b)StandardsThe Administrator, in consultation with the Council, may establish data and other information technology standards for use by executive agencies in developing or upgrading executive agency real property information systems in order to facilitate reporting on a uniform basis. Those agencies with particular information technology standards and systems in place and in use shall be allowed to continue with such use to the extent that they are compatible with the standards issued by the Administrator. 
(c)Jurisdiction of AdministratorExcept for the purpose of maintaining the database required under this section, nothing in this section authorizes the Administrator to assume jurisdiction over the acquisition, management, or disposal of real property not subject to this chapter. 
(d)List of underutilized Federal real properties 
(1)RequirementThe head of each executive agency shall— 
(A)identify all underutilized properties under the custody and control of that agency; and 
(B)submit a list describing the underutilized properties to the Federal Real Property Council. 
(2)Contents of listThe list submitted under paragraph (1)(B) shall include information about the location, nature, and use of the property, and may be included in the database required under this section. 
(3)Use of listEach executive agency shall use the list submitted for the agency under this subsection to help in determining whether a property is excess property under this chapter. . 
(b)Clerical amendmentThe table of sections at the beginning of chapter 5 of subtitle I of title 40, United States Code, is amended by inserting after the item relating to section 626, as added by title I, the following: 
 
 
Subchapter VIII—Property Management Generally 
Sec. 631. Senior Real Property Officers 
Sec. 632. Federal Real Property Council 
Sec. 633. Inventory database . 
IIIGeneral Provisions 
301.Definition of underutilized real property Section 102 of title 40, United States Code, is amended by adding at the end the following new paragraph: 
 
(11)The term underutilized real property means real property under the control of a Federal agency, with or without improvements, that meets 1 or more of the following criteria: 
(A)The property is occupied by 10 or fewer employees of the Federal Government or a contractor of the Federal Government. 
(B)50 percent or less of the building space is occupied by the executive agency. 
(C)The property has improvements that occupy 25 percent or less of the land. 
(D)The property is unutilized, meaning it is vacant or not occupied for current program purposes..  
 
